Citation Nr: 0426388	
Decision Date: 09/23/04    Archive Date: 09/29/04

DOCKET NO.  02-01 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an effective date earlier than December 8, 
2001, for service connection for prostate cancer.  

2.  Entitlement to service connection for residuals of a left 
knee injury.  

3.  Entitlement to service connection for residuals of a 
right hip injury.  

4.  Entitlement to service connection for degenerative 
arthritis and discopathy of the lumbar spine and a 
compression fracture at L3.  

5.  Entitlement to service connection for residuals of a left 
hip injury.  

6.  Entitlement to service connection for residuals of 
removal of a right foot bone spur.  

7.  Entitlement to service connection for residuals of a 
right knee injury.  

8.  Entitlement to service connection for residuals of a 
right shoulder injury.  

9.  Entitlement to service connection for residuals of a 
right wrist injury.  

10.  Entitlement to service connection for residuals of a 
left hand injury.  

11.  Entitlement to service connection for residuals of a 
right ankle injury.  

12.  Entitlement to service connection for residuals of a 
left ankle injury.  

13.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

William Harryman, Counsel



INTRODUCTION

The veteran had active duty from September 1946 to July 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  

The veteran testified at a videoconference hearing before the 
undersigned Acting Veterans Law Judge in August 2003.  

At the videoconference hearing, the veteran appears to have 
raised the issues of entitlement to service connection for 
residuals of injuries of his right hand and left wrist.  
Those issues have not been adjudicated by the RO and so are 
referred to the RO for appropriate consideration.  

The issues concerning service connection and entitlement to a 
total disability rating based on individual unemployability 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam during the 
Vietnam Era.  

2.  The veteran's prostate cancer was first diagnosed on 
April 16, 2001.  

3.  The veteran's claim for service connection for prostate 
cancer was received on December 8, 2001.  

4.  A rating decision in November 1969 denied service 
connection for residuals of a left knee sprain.  The veteran 
was notified of that determination and did not appeal within 
one year of the mailing of that notice.  

5.  Evidence added to the record since November 1969 was not 
previously of record and presents a reasonable possibility of 
substantiating the claim for service connection for residuals 
of a left knee injury.  

6.  A rating decision in May 1996 denied service connection 
for a right hip disorder.  The veteran did not perfect an 
appeal of that determination.  

7.  Evidence added to the record since May 1996 was not 
previously of record and presents a reasonable possibility of 
substantiating the claim for service connection for residuals 
of a right hip injury.  

8.  A rating decision in February 1997 denied service 
connection for a back disorder.  The veteran was notified of 
that determination and did not appeal within one year of the 
mailing of that notice.  

9.  Evidence added to the record since February 1997 was not 
previously of record and presents a reasonable possibility of 
substantiating the claim for service connection for 
degenerative arthritis and discopathy of the lumbar spine and 
a compression fracture at L3.  

10.  Service connection for a left hip disorder was denied by 
a May 1996 rating decision.  The veteran was notified of that 
determination and did not appeal within one year of the 
mailing of that notice.  

11.  Evidence added to the record since May 1996 was not 
previously of record and presents a reasonable possibility of 
substantiating the claim for service connection for a left 
hip disorder.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to December 8, 
2001, for service connection for prostate cancer are not met.  
38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. 
§ 3.400(b)(2) (2003).  

2.  Evidence received since the November 1969 rating 
decision, which denied the veteran's claim for service 
connection for residuals of a left knee sprain is new and 
material and the claim is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.156(a), 20.302, 20.1103 
(2003).

3.  Evidence received since the May 1996 rating decision, 
which denied the veteran's claim for service connection for a 
right hip disorder is new and material and the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156(a), 20.302, 20.1103 (2003).

4.  Evidence received since the February 1997 rating 
decision, which denied the veteran's claim for service 
connection for a back disorder is new and material and the 
claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.156(a), 20.302, 20.1103 (2003).

5.  Evidence received since the May 1996 rating decision, 
which denied the veteran's claim for service connection for 
residuals of a left hip injury is new and material and the 
claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.156(a), 20.302, 20.1103 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board observes that legislation enacted by Congress has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2002)); see also 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

VA must notify the veteran of evidence and information 
necessary to substantiate his claims and inform him whether 
he or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way a March 
2001 letter and the statement of the case dated in February 
2003, the veteran and his representative were apprised of the 
applicable law and regulations and given notice as to the 
evidence needed to substantiate his claims.  With respect to 
the March 2001 letter, the Board observes that this letter 
was provided to the veteran in the context of his claims for 
service connection.  However, the VA General Counsel has 
promulgated an advisory opinion addressing this very 
situation and holding that separate notice of the VA's duty 
to assist the veteran and of his concomitant responsibilities 
in the development of his claims involving such downstream 
issues is not required when the veteran was provided adequate 
VCAA notice following receipt of the original claim.  
VAOPGCPREC 8-2003 (Dec. 22, 2003).  

Additionally, the Board finds that the veteran has had ample 
opportunity to present evidence and argument in support of 
his appeal.  Therefore, there is no indication that the 
Board's present review of the claim will result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  


Analysis

Earlier effective date for service connection for prostate 
cancer

The effective date for a grant of service connection shall be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(b)(2).  

The evidence shows that the veteran underwent transurethral 
resections of his prostate (TURP) in 1988 and 1992.  Multiple 
biopsies prior to those surgeries revealed a diagnosis of 
benign prostatic hyperplasia.  Prostate cancer was first 
diagnosed in April 16, 2001, following an additional biopsy.  
The veteran subsequently underwent a course of radiation 
therapy, which concluded in July 2001.  The veteran's claim 
for service connection for prostate cancer was dated December 
8, 2001.  The document does not reflect the date it was 
received by VA.  Therefore, December 8, 2001, will be 
accepted as the date of receipt of his claim.  

The file indicates that the veteran had active service in the 
Republic of Vietnam during the Vietnam Era.  Accordingly, he 
is presumed to have been exposed to herbicide.  The 
regulations provide that service connection may be presumed 
for several disorders, including prostate cancer, if the 
disorder is manifest to a compensable degree at any time 
after service.  Because prostate cancer was not shown to be 
present prior to April 16, 2001, that is the date entitlement 
arose.  

The veteran has argued, essentially, that the prostate 
disorder that was previously present and that led to the 1988 
and 1992 TURPs should have been considered to be due to his 
exposure to herbicide (Agent Orange).  First, benign 
prostatic hyperplasia is not among the diseases for which 
service connection may be presumed, according to VA's 
regulations.  See 38 C.F.R. § 3.309 (2003).  More 
importantly, however, the record does not reflect receipt of 
any document that may be construed as a claim for service 
connection for a prostate disorder at any time prior to 
December 8, 2001.  There is no legal basis for service 
connection for benign prostatic hyperplasia, because the that 
disorder is not a disease for which service connection may be 
presumed and because the veteran did not file a claim for 
service connection for such a disorder.  

The effective date for a grant of service connection shall be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  Accordingly, because the 
veteran's claim for service connection for prostate cancer 
was received on December 8, 2001, that is the date that must 
be assigned for service connection.  The RO has assigned 
December 8, 2001, for the effective date for the grant of 
service connection for the veteran's prostate cancer.  
Therefore, no earlier date may be assigned.  



Service connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. 
§ 3.304(b).  Only such conditions as are recorded in 
examination reports are to be considered as noted.  38 C.F.R. 
§ 3.304(b).  A preexisting injury or disease is considered 
aggravated by military service where there is an increase in 
disability during service, absent a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The 
presumption of aggravation may be rebutted only by clear and 
unmistakable evidence.  38 C.F.R. § 3.306(b).  

Previously-denied claims

Absent the filing of a notice of disagreement within one year 
of the date of mailing of the notification of the denial of 
an appellant's claim and absent the filing of a substantive 
appeal within the remainder of that year or within 60 days of 
the mailing of the statement of the case, whichever is later, 
a rating determination is final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  In order to reopen a 
previously and finally disallowed claim, the United States 
Court of Appeals for Veterans Claims (Court) has indicated 
that a two-step analysis is required.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156; Manio v. Derwinski, 1 Vet. App. 140 
(1991); see also Elkins v. West, 12 Vet. App. 209 (1999); 
Winters v. West, 12 Vet. App. 203 (1999).  The first step is 
to determine whether new and material evidence has been 
presented or secured since the time that the claim was 
previously and finally disallowed on any basis.  It should be 
pointed out that, in determining whether evidence is 
material, "credibility of the evidence must be presumed."  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Further, 
evidentiary assertions by the appellant must be accepted as 
true for these purposes, except where the evidentiary 
assertion is inherently incredible.  King v. Brown, 
5 Vet. App. 19 (1993).  Lay assertions of medical causation 
or diagnosis do not constitute credible evidence, as lay 
persons are not competent to offer medical opinions.  
Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  If new 
and material evidence has been received, then the Secretary 
must proceed to the second step, i.e., evaluating the merits 
of the claim, but only after ensuring that the duty to assist 
the claimant under 38 U.S.C.A. § 5107(a) has been fulfilled.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

Left knee

Service connection for residuals of a left knee sprain was 
denied by a rating decision in November 1969.  The veteran 
was notified of that determination and did not file a notice 
of disagreement within one year of that notice.  

The evidence that was of record at the time of the November 
1969 decision consisted primarily of the service medical 
records and the report of a VA compensation examination in 
October 1969.  

The service medical records showed that the veteran sustained 
a left knee sprain in 1952.  X-rays at that time were 
negative.  He was kept in the infirmary for two days for 
observation and was pain-free on discharge.  The remainder of 
the service medical records, including the reports of several 
examinations, were completely negative for complaints, 
abnormal clinical findings, or diagnosis relative to any left 
knee disorder.  

At the time of the October 1969 VA compensation examination 
the veteran did not express any complaints or report any 
problem relative to his left knee.  The examiner did not 
record any pertinent abnormal clinical findings or diagnosis 
concerning a left knee disorder.  

The November 1969 rating decision denied service connection 
for residuals of a left knee injury on the basis that no such 
residuals were shown on the last examination.  

Evidence added to the record since November 1969 consists 
primarily of VA clinic reports dated from April 1981 to July 
2002, private treatment records dated from February 1996 to 
May 1998, a November 2000 opinion by the veteran's treating 
VA physician, the report of a September 2001 VA compensation 
examination, and the veteran's testimony at a personal 
hearing at the RO in March 2002 and a videoconference hearing 
in August 2003.  

Initially, the Board finds that the evidence that has been 
added to the record since the November 1969 rating decision 
is new and material.  What was lacking in November 1969 was 
medical evidence of a current disability.  VA and private 
treatment records show that the veteran underwent 
arthroscopic surgery on his left knee in March 1998, with 
partial medial meniscectomy and partial lateral meniscectomy.  
The record also contains recent opinions by two physicians 
regarding the etiology of the current left knee disorder.  
That evidence clearly was not previously of record and bear 
substantially on the basis for the previous denial.  The 
Board finds that the new evidence raises a reasonable 
possibility of substantiating the veteran's claim.  
Accordingly, that evidence is new and material and the claim 
is reopened.  

As discussed above, when new and material evidence regarding 
a previously-denied claim is presented, the claim must be 
reopened and accorded a de novo review.  Review of the 
procedural history and development of the instant appeal 
persuades the Board that it cannot decide the merits of the 
veteran's reopened claim without prejudice to the veteran.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  Therefore, this 
claim is addressed further in the REMAND below.

Right hip

Service connection for a right hip disorder was denied by a 
May 1996 rating decision on the basis that the record did not 
contain medical evidence of a nexus between service and the 
veteran's right hip disorder.  Although he initially 
indicated disagreement with that determination, he did not 
perfect his appeal within the time period provided by law.  

The evidence that was of record at the time of the May 1996 
decision consisted primarily of the service medical records, 
VA treatment records dated from April 1981 to November 1993, 
and the reports of VA compensation examinations in October 
1969, December 1992, and February 1994.  

The service medical records showed that the veteran slipped 
while playing football in September 1953 and fell on his 
back.  He spent 4 days in the infirmary and a contusion of 
the right hip was diagnosed.  The reports of service 
department examinations in 1954, 1964, 1966, and 1968 do not 
reflect complaints, pertinent abnormal clinical findings, or 
diagnosis indicative of a right hip disorder, chronic or 
otherwise.  

The VA clinical records that were of record at that time do 
not reflect any complaints, clinical findings, or diagnosis 
indicative of any right hip disorder.  

At the time of a February 1994 VA compensation examination, 
the veteran stated that his right hip had bothered him over 
the years and that he would take Ibuprofen for the pain.  The 
examiner noted that there was normal range of motion of the 
hips and that they were without effusion, swelling or 
discoloration.  X-rays of the pelvis reportedly showed 
degenerative joint disease of the hip joints, with joint 
space thinning and periarticular osteophytes.  The examiner 
diagnosed osteoarthritis of multiple joints.  

Initially, the Board finds that the evidence that has been 
added to the record since the May 1996 rating decision is new 
and material.  What was lacking in May 1996 was medical 
evidence of a nexus between the right hip injury noted in 
service and the more recent evidence of arthritis in the 
veteran's right hip.  Accepting the veteran's treating 
physician's November 2000 statement as true solely for the 
purpose of determining whether new and material evidence has 
been presented, the Board recognizes that it clearly provides 
nexus evidence.  Thus, the new evidence is relevant to the 
issue of service connection and it raises a reasonable 
possibility of substantiating the claim.  Therefore, the 
claim for service connection for residuals of a right hip 
injury is reopened.  

Review of the procedural history and development of the 
instant appeal persuades the Board that it cannot decide the 
merits of the veteran's reopened claim without prejudice to 
the veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  
Therefore, this claim is addressed further in the REMAND 
below.

Lumbar spine 

A rating decision in February 1997 denied service connection 
for a back disability on the basis that new and material 
evidence had not been presented to reopen the claim which had 
previously been denied because there was no medical evidence 
of a nexus between service and the veteran's current back 
disability.  The veteran was notified of that determination 
and did not appeal.  

Evidence that was of record at the time of the February 1997 
rating decision consisted primarily of the service medical 
records, the reports of VA compensation examinations in 
October 1969, December 1992, February 1994, and April 1996, 
and VA outpatient treatment records dated from April 1981 
through October 1996.  

The service medical records showed that the veteran slipped 
while playing football in September 1953 and fell on his back 
and right hip.  He spent 4 days in the infirmary, and a 
contusion of the right hip was diagnosed.  The reports of 
service department examinations in 1954, 1964, 1966, and 1968 
did not reflect complaints, pertinent abnormal clinical 
findings, or diagnosis indicative of a back disorder, chronic 
or otherwise.  

At the time of the October 1969 VA compensation examination 
the veteran did not express any complaints or report any 
problem relative to his back.  The examiner noted the in-
service injury report, but did not record any pertinent 
abnormal clinical findings or diagnosis concerning a back 
disorder.  Significantly, however, x-rays of the lumbar spine 
showed that the vertebral bodies were normal in height, the 
interspaces were well maintained, there was no evidence of 
spondylosis or spondylolisthesis, and the pedicles and 
transverse processes appeared normal.  

An August 1988 VA x-ray report notes degenerative changes of 
the lumbar spine.  A September 1989 record reflects a 
diagnosis of chronic low back pain.  

At the time of the VA compensation examinations in December 
1992 and February 1994, the veteran did not express any 
complaints relative to his back and the examiners did not 
note any pertinent abnormal clinical findings, except for 
some right lumbosacral tenderness in February 1994, although 
there was no paravertebral muscle spasm.  X-rays of the 
lumbosacral spine in February 1994 reportedly showed that the 
disc spaces and vertebral bodies were maintained and the 
pedicles and other portions of the posterior arches appeared 
to be intact.  Vertebral osteophytes were most prominent at 
L4 and L5.  The examiner diagnosed degenerative joint disease 
of the lumbar spine.  

Letters from a private physician reflect that, in March 1996, 
his impression was that the veteran had degenerative 
arthritis of the lumbar spine, with a sprain to the lumbar 
area.  He indicated that the veteran had given a history of 
mild lumbar pain beginning on December 15, 1996, while he was 
jogging.  

An October 1996 report notes that the veteran had fallen off 
a step ladder two weeks previously, landing on his back and 
right hip.  X-rays of the lumbosacral spine, pelvis, and both 
hips at that time reportedly showed an old compression 
fracture at L3.  However, the clinic examiner stated that the 
fracture looked "newer than old" to him.  On a follow-up 
visit in November 1996, the examiner stated that the veteran 
still had some stiffness and soreness in the morning and that 
his only remaining pain was a small area in his left lateral 
hip, but that he was generally doing ok.  No further follow-
up care was felt to be needed.  

Evidence added to the file since February 1997 includes VA 
and private treatment records dated from February 1996 to 
July 2002; the reports of VA compensation examinations in 
September 2001 and January 2003; a November 2000 opinion by 
the veteran's treating VA physician; and the veteran's 
testimony at a personal hearing at the RO in March 2002 and a 
videoconference hearing in August 2003.  

The veteran's treating VA physician wrote in November 2000 
that the veteran was known to have an old mild compression 
fracture of the L3 vertebral body and degenerative changes of 
the lumbar spine.  He commented that 

Although [the veteran's service medical 
records] do not reflect the same medical 
conditions [as are currently diagnosed], 
there would seem to be a reasonable 
possibility that one or more of these 
conditions was caused or worsened by 
something that happened during his 
military service.  

The VA treatment records are otherwise negative for 
complaints, pertinent clinical findings, or diagnosis 
regarding the veteran's back.  

In September 2001, another VA compensation examination was 
conducted.  The veteran reported that he would develop back 
pain on standing for an hour and a half and that after 
driving a car for 2-3 hours, he would have to be slow in 
getting out of the car.  The examiner reviewed the claims 
file and noted that several examination reports during 
service did not reveal any listing of hip complaints.  He 
also described the pertinent medical history in more recent 
years, as set forth above.  X-rays of the lumbosacral spine 
in September 2001 reportedly showed a remote compression 
fracture of L3.  After examining the veteran and reviewing 
the records, the examiner diagnosed a healed compression 
fracture of the L3 body, degenerative arthritis of the lumbar 
vertebra and facets, and degenerative discopathy at L5-S1.  
He noted that the record did not indicate that the veteran 
had been seen for injuries that produced complications and 
sequelae over a long term period.  He further commented that 
the records indicated that the compression fracture was 
caused by a post-service fall (apparently in 1996) "and not 
by physical experience while in the military service."  The 
examiner noted that the veteran had multiple findings and 
concluded that the findings were strongly suggestive of a 
crystalline joint disorder, which would not be related to the 
veteran's service injury.  

Initially, the Board finds that the evidence that has been 
added to the record since the May 1996 rating decision is new 
and material.  What was lacking in May 1996 was medical 
evidence of a nexus between a back injury in service and the 
more recent evidence of a lumbar compression fracture and 
arthritis in the veteran's lumbar spine.  Accepting the 
veteran's treating physician's November 2000 statement as 
true solely for the purpose of determining whether new and 
material evidence has been presented, the Board recognizes 
that it clearly provides nexus evidence.  Moreover, the 
veteran now clearly has a back disorder which was not present 
at the time of the February 1997 decision.  Thus, the new 
evidence is relevant to the issue of service connection and 
it raises a reasonable possibility of substantiating the 
claim.  Therefore, the claim for service connection for 
residuals of a right hip injury is reopened.  

Review of the procedural history and development of the 
instant appeal persuades the Board that it cannot decide the 
merits of the veteran's reopened claim without prejudice to 
the veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  
Therefore, this claim is addressed further in the REMAND 
below.

Left hip

Service connection for a left hip disorder was denied by a 
May 1996 rating decision on the basis that the record did not 
contain medical evidence of a nexus between service and the 
veteran's left hip disorder.  Although he initially appealed 
that determination, he did not perfect his appeal within the 
time period provided by law.  

The evidence that was of record at the time of the May 1996 
decision consisted primarily of the service medical records, 
VA treatment records dated from April 1981 to November 1993, 
and the reports of VA compensation examinations in October 
1969, December 1992, and February 1994.  

The service medical records showed that the veteran slipped 
while playing football in September 1953 and fell on his 
back.  He spent 4 days in the infirmary and a contusion of 
the right hip was diagnosed.  The records do not mention 
complaints, abnormal clinical findings, or diagnosis relative 
to a left hip injury.  The reports of service department 
examinations in 1954, 1964, 1966, and 1968 did not reflect 
complaints, pertinent abnormal clinical findings, or 
diagnosis indicative of a left hip disorder, chronic or 
otherwise.  

The VA clinic records that were of record did not reflect any 
complaints, clinical findings, or diagnosis indicative of any 
left hip disorder.  

At the time of a February 1994 VA compensation examination, 
the veteran expressed no complaints or problems related to 
his left hip.  The examiner noted that there was normal range 
of motion of the hips and that they were without effusion, 
swelling or discoloration.  X-rays of the pelvis reportedly 
showed degenerative joint disease of the hip joints, with 
joint space thinning and periarticular osteophytes.  The 
examiner diagnosed osteoarthritis of multiple joints.  

Evidence added to the file since the May 1996 rating decision 
includes VA clinic reports dated from May 1993 to July 2002, 
April 2000 and November 2000 opinions by the veteran's 
treating VA physician, the report of a September 2001 VA 
compensation examination, and the veteran's testimony at a 
personal hearing at the RO in March 2002 and a 
videoconference hearing in August 2003.  

An October 1996 report notes that the veteran had fallen off 
a step ladder 2 weeks previously, landing on his back and 
right hip.  X-rays of the lumbosacral spine, pelvis, and both 
hips at that time reportedly showed an old compression 
fracture at L3.  On a follow-up visit in November 1996, the 
examiner stated that the veteran still had some stiffness and 
soreness in the morning and that his only remaining pain was 
a small area in his left lateral hip, but that he was 
generally doing ok.  No further follow-up care was felt to be 
needed.  

The veteran's treating VA physician wrote in April 2000 that 
a relationship between the current x-ray findings of mild 
arthritic changes in the left hip and the 1953 right hip 
bruise would be questionable.  In November 2000, the same 
physician provided an opinion that appears to contradict his 
earlier statement: 

Although [the veteran's service medical 
records] do not reflect the same medical 
conditions [that are currently diagnosed 
(referring to bilateral hip arthritis, 
bilateral knee disorders, and an L3 
compression fracture and degenerative 
changes in the lumbar spine)], there 
would seem to be a reasonable possibility 
that one or more of these conditions was 
caused or worsened by something that 
happened during his military service.  

The VA treatment records are otherwise negative for 
complaints, pertinent clinical findings, or diagnosis 
regarding the left hip.  

In September 2001, another VA compensation examination was 
conducted.  The examiner reviewed the claims file and noted 
that several examination reports during service did not 
reveal any listing of hip complaints.  He also described the 
pertinent medical history in more recent years, as set forth 
above.  X-rays of the pelvis in September 2001 reportedly 
showed degenerative changes of the hips essentially as 
described in 1994.  After examining the veteran and reviewing 
the records, the examiner diagnosed osteoarthritis of both 
hip joints.  He noted that the record did not indicate that 
the veteran had been seen for injuries that produced 
complications and sequelae over a long period during and 
after service.  He further commented that the in-service 
notation of a right hip contusion-and by inference, any left 
hip injury that may have been sustained at that time, but was 
not noted-lost significance in the face of the numerous in-
service examinations and early VA treatment records which did 
not list problems with the either hip.  The examiner 
concluded that the veteran's findings were strongly 
suggestive of a crystalline joint disorder, which would not 
be related to the veteran's service injury.  

Initially, the Board finds that the evidence that has been 
added to the record since the May 1996 rating decision is new 
and material.  What was lacking in May 1996 was medical 
evidence of a nexus between a left hip injury in service and 
the more recent evidence of arthritis in the veteran's left 
hip.  Accepting the veteran's treating physician's November 
2000 statement as true solely for the purpose of determining 
whether new and material evidence has been presented, the 
Board recognizes that it clearly provides nexus evidence.  
Thus, the new evidence is relevant to the issue of service 
connection and it raises a reasonable possibility of 
substantiating the claim.  Therefore, the claim for service 
connection for residuals of a left hip injury is reopened.  

Review of the procedural history and development of the 
instant appeal persuades the Board that it cannot decide the 
merits of the veteran's reopened claim without prejudice to 
the veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  
Therefore, this claim is addressed further in the REMAND 
below.


ORDER

An effective date prior to December 8, 2001, for the grant of 
service connection for prostate cancer is denied.  


REMAND

During the hearing on appeal, the veteran testified that 
following his discharge from service, he worked as a park 
ranger for the state of Oklahoma and that he was required to 
undergo routine physical examinations for the job.  Because 
medical evidence reflecting his physical condition shortly 
after service would be extremely probative to his claims, the 
Board is of the opinion that an attempt to obtain these 
records should be undertaken prior to further review of this 
appeal.  

Additionally, the veteran testified that he had received 
medical treatment as an Air Force retiree from Tinker Air 
Force Base as well as from VA facilities in Bonham, Texas; 
and Lafayette, Texas.  Although Bonham VA treatment records 
have been obtained, the earliest of these records is dated in 
1980 and it is not clear whether there may be earlier ones 
from that facility-the veteran testified that he began going 
to that hospital in 1978.  It does not appear that treatment 
records from a VA facility in Lafayette, Texas have been 
obtained for review.  Any outstanding records from Tinker Air 
Force Base should be obtained as well.

The service medical records indicate that the veteran 
sustained injuries to both ankles during service.  While the 
service medical records do not specifically indicate whether 
he developed chronic ankle disorders as a result of the in-
service injuries, letters from a private orthopedic surgeon 
in March and April 1998 seem to show that he now has some 
sort of medical disorder involving one or both ankles.  
Because it is not clear what, if any, disorder is currently 
present that involves either  ankle and in light of the 
documented in-service injuries, the Board believes that an 
examination and medical opinion regarding the nexus between 
service and any current ankle disorder would be helpful.  

The Board also notes that a February 2003 rating decision 
denied the veteran's entitlement to a total disability rating 
based on individual unemployability.  In May 2003, a VA Form 
9 was received from the veteran in which he clearly expressed 
disagreement with that determination.  However, the record 
does not reflect that the RO has furnished the veteran with a 
statement of the case on that issue, presumably because the 
other issues were ripe for appellate review and the file was 
forwarded to the Board before a statement of the case could 
be prepared.  38 C.F.R. § 19.28 (2003).  Therefore, a Remand 
is required to cure this technical defect.  Manlincon v. 
West, 12 Vet. App. 238 (1999).  

Accordingly, this case is REMANDED to the RO for the 
following actions:  

1.  After obtaining the requisite release 
from the veteran, reports of the 
veteran's employment physical 
examinations from the Oklahoma Park 
Service should be obtained for review.

2.  VA treatment reports from Bonham VA 
between 1978 and 1980 should be obtained 
for inclusion in the veteran's claims 
file.

3.  All VA treatment reports from the 
Lafayette VA should be obtained for 
inclusion in the veteran's claims file.

4.  Any outstanding medical records 
reflecting retiree medical treatment for 
orthopedic complaints from the Tinker Air 
Force Base should be obtained for review.

5.  The RO should request that the 
veteran provide the names and addresses 
of all health care providers who have 
treated him for a disorder of either 
ankle since July 2002, and the dates of 
any such treatment.  With any needed 
signed releases from the veteran, the RO 
should request copies of the records of 
all treatment identified by him.  All 
records so received should be associated 
with the claims file.  

6.  Upon receipt of all requested 
treatment records, the RO should schedule 
the veteran for an orthopedic examination 
to evaluate his ankles.  The claims file 
must be made available to and be reviewed 
by the examiner in conjunction with the 
examination.  All indicated special tests 
should be completed.  The examiner's 
report should set forth in detail all 
current complaints, pertinent clinical 
findings, and diagnoses concerning both 
ankles.  The examiner should be requested 
to provide an opinion as to the degree of 
probability that any current disorder of 
either ankle resulted from any injury or 
other cause sustained during service.  
The opinion should be accompanied by 
appropriate rationale.  

7.  Upon completion of the requested 
development, the RO should again consider 
the veteran's claims for service 
connection for all the orthopedic 
disabilities covered in this remand.  Any 
further action deemed helpful after 
receipt and review of the above-requested 
medical evidence, such as providing the 
veteran with an orthopedic examination 
for purposes of obtaining a nexus opinion 
should be accomplished at this point.  If 
any action taken remains adverse to him, 
he and his accredited representative 
should be furnished with a supplemental 
statement of the case and should be given 
an opportunity to respond.  

8.  The RO should furnish the veteran and 
his accredited representative with a 
statement of the case concerning the 
issue of entitlement to a total 
disability rating based on individual 
unemployability.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                        
____________________________________________
	Heather J. Harter
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



